Citation Nr: 0602462	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  00-24 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a discolored front 
tooth (#8) for compensation purposes.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.  

3.  Entitlement to an increased rating for bursitis of the 
right hip, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
September 1992.  The veteran also had active duty for 
training from June 1983 to August 1983, and from July 1984 to 
August 1984. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In March 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  In an April 2004 
rating decision, the RO granted service connection for tooth 
#8 for dental treatment purposes due to trauma.  The issue 
with regard to service connection for a discolored front 
tooth (#8) for compensation purposes has not otherwise been 
withdrawn by the veteran and remains in appellate status.  

(The decision below addresses the veteran's claims for 
service connection for a discolored front tooth (#8) for 
compensation purposes, and whether new and material evidence 
has been received to reopen a claim for service connection 
for a left ankle disability.  Consideration of the remaining 
issue on appeal is deferred pending completion of the 
evidentiary development sought in the remand that follows the 
decision below.)




FINDINGS OF FACT

1.  A report of a November 1992 VA dental evaluation 
(approximately two months following the veteran's separation 
from service) reflects a discoloration of tooth #8; bleaching 
of the tooth was undertaken in July 1993.  

2.  In an October 1993 rating decision, the RO denied the 
veteran's claim for service connection for a left ankle 
disability; although the RO notified him of the denial in 
November 1993, the veteran did not initiate an appeal.  

3.  New evidence associated with the claims file since the 
RO's October 1993 denial is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a left ankle disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a discolored front tooth (#8) 
for which service connection for compensation purposes may be 
granted.  38 C.F.R. §§ 3.303, 4.150 (2005).

2.  The October 1993 RO decision that denied the veteran's 
claim for service connection for a left ankle disability is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  

3.  Since the October 1993 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  

That notwithstanding, the Board has determined that all 
notification and development action needed to render a 
decision on the veteran's petition to reopen his claim for 
service connection for a left ankle disability has been 
accomplished.  Likewise, considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board also finds that all notification and 
development actions needed to adjudicate the veteran's claim 
for service connection for a discolored front tooth (#8) for 
compensation purposes has also been accomplished.  

In this respect, through September 2003 and May 2004 notice 
letters, an October 2000 statement of the case (SOC), and a 
supplemental SOC (SSOC) in June 2005, the RO notified the 
veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the September 2003 and May 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to submit to the RO 
evidence in his possession pertinent to his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim(s), "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  The 
veteran's service medical records have been associated with 
the claims file, as have treatment records from VA Medical 
Center (VAMC) in Syracuse, New York; and the VA outpatient 
clinic (VAOPC) in Massen, New York; and Massena Memorial 
Hospital.  Furthermore, the veteran has been provided with VA 
examinations; the reports of which are also associated with 
claims file.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

Dental disabilities are compensable for rating purposes under 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The evidence 
of record indicates that the veteran's claimed dental 
disability in this instance, a discolored front tooth (#8), 
was first noted in a report of a November 1992 VA dental 
evaluation (approximately two months following the veteran's 
separation from service).  Thereafter, bleaching of the tooth 
was undertaken in July 1993.  Otherwise, there is no evidence 
that the veteran suffers from, or that he is claiming, a 
disability listed under 38 C.F.R. § 4.150.  As a discolored 
tooth is not a compensable condition under the rating 
schedule, and because no current disability is shown for 
which compensation may be paid, the Board accordingly finds 
that the veteran is not entitled to service connection for a 
discolored front tooth (#8) for compensation purposes and his 
claim must be denied.  See 38 C.F.R. § 4.150 (2005).  

B. Petition to Reopen

As indicated above, the veteran's claim for service 
connection for a left ankle disability was previously 
considered and denied in an October 1993 rating decision.  As 
the veteran did not appeal that decision, it is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen 
his claim on October 25, 1999.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005)).  Given the date of 
claim culminating in the instant appeal, October 25, 1999, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
now under consideration was the October 1993 RO decision.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

In the initial October 1993 rating decision (decided on the 
basis of the veteran's service medical records, a report of a 
January 1993 VA examination, and a report of an August 1993 
VA examination), the RO denied the veteran's claim for 
service connection for a left ankle disability, noting that 
in-service ankle sprains were acute and transitory without 
residuals and that there was no post-service medical evidence 
of a chronic disability related to service.  

Evidence added to the record since the RO's October 1993 
rating decision includes, multiple VA clinical records, X-ray 
reports, and reports of examination; private hospital 
records, service medical and personnel records, a statement 
from the veteran's spouse, testimony provided at a Board 
hearing, and the veteran's own contentions.  In this regard, 
a number of the service medical records are duplicative of 
evidence considered by the RO in its October 1993 rating 
decision.  Furthermore, those service medical records and 
personnel records which are not duplicative, and which are 
associated with the veteran's service in 1985, are either 
cumulative of evidence previously considered or lack any 
relevancy to the veteran's claim.  

The remaining evidence received is new in the sense that it 
was not previously before agency decision makers.  However, 
none of the evidence is material for purposes of reopening 
the claim for service connection for a left ankle disability.  
Here, none of the medical evidence received since the prior 
denial in October 1993 reflects a finding of a chronic left 
ankle disability associated with the veteran's active 
service.  In particular, X-rays of the veteran's left ankle 
have been reported normal.  During a July 1993 clinical 
evaluation, the veteran was noted to have a previous history 
of ankle sprains, but that he had had no problem with his 
ankles lately.  No diagnosis of a left ankle disability was 
reported.  In November 1997, the veteran was treated for a 
left ankle sprain.  However, the clinical record reflects 
that the veteran's ankle sprain was the result of his 
slipping on some ice and falling.  An X-ray of the left ankle 
at that time was negative.  

Additionally, the veteran's spouse submitted a statement in 
July 2004 in which she identified herself as a registered 
nurse and described the veteran's problems associated with 
both his left and right ankles.  In the statement, the 
veteran's spouse did not offer any clinical diagnosis with 
regard to the veteran's left ankle.  The Board notes that a 
nurse's statement may constitute competent medical evidence 
where the nurse has specialized knowledge regarding the area 
of medicine or participated in treatment.  See Williams v. 
Brown, 4 Vet. App. 270, 273 (1993).  Here, there is no 
indication from the record that the veteran's spouse 
necessarily has any specialized knowledge in any medical area 
to specifically include, given the veteran's claim regarding 
his left ankle, orthopedics.  Furthermore, as noted above, 
her comments in regard to the veteran's left ankle were noted 
observations as to the problems the veteran experienced with 
his left ankle.  

Likewise, the Board has also considered the veteran's 
assertions, both through his written contentions and his 
hearing testimony to include his complaints of his left ankle 
chronically giving out and of left ankle pain.  The Board 
emphasizes, however, that the veteran simply is not 
competent, on the basis of his assertions, alone, to 
establish the existence of a current disability.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, new 
and material evidence has not been received to reopen the 
claim for service connection for a left ankle disability; 
hence, the requirement to reopen the claim for service 
connection for a left ankle disability has not been met, and 
the claim must be denied.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  


ORDER

Service connection for a discolored front tooth (#8) for 
compensation purposes is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a left 
ankle disability is denied.


REMAND

The veteran's service-connected bursitis of the right hip, 
most recently diagnosed as right (hip) piriformis syndrome is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5019-5255.  Under diagnostic code 5019 (bursitis), the 
veteran's disability will be rated on limitation of motion of 
the affected part as degenerative arthritis.  Under 
diagnostic code 5255, the veteran's disability is rated for 
impairment of the femur.  

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, as 
is the case with diagnostic code 5255, VA must consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The medical evidence of record reflects the veteran's 
consistent complaints of significant right hip pain and 
discomfort with flexion.  A report of a February 2000 VA 
examination reflects the examiner's report that the veteran 
could flex his right hip to about 120 degrees with 
considerable pain.  The pain was noted to begin to get worse 
at 90 degrees of flexion.  A report of a September 2003 VA 
examination noted findings of flexion to 95 degrees (110 
degrees being reported as normal) and abduction to 30 degrees 
(45 degrees being reported as normal).  The examiner noted as 
follows, 

This examination was conducted during a period of 
quiescent symptoms.  The symptoms elicited from 
the veteran are compatible with the diagnoses.  
During flare up of symptoms, which can occur with 
varying frequency, the physical findings of this 
examination could be significantly different.  
Quantification of such changes would require 
examination during a flare up.  Painful symptoms, 
such as has [sic] been outlined on this 
examination, would require the veteran to expend 
extra energy in completing tasks and, hence, will 
lead to early fatigue, weakened movements, and 
ultimately to a loss of coordination.  

The Board notes in this instance that while examination 
findings do reflect apparent functional loss due to pain, 
fatigue, weakened movements, and/or loss of coordination, no 
examiner has quantified any such functional loss in terms of 
additional loss in range of motion of the right hip.  Thus, 
the Board is without a sufficient basis in the record by 
which to consider the veteran's claim under the DeLuca 
factors.  

Given the above findings, the Board believes a more 
contemporaneous VA examination is needed to assess the 
veteran's current symptomatology associated with his service-
connected right hip disability, and to sufficiently address 
all pertinent disability factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45 (2005), to include the extent of functional 
loss due to pain.  DeLuca v. Brown, 8 Vet. App. at 204-207.  
See 38 U.S.C.A. § 5103A.  Under these circumstances, the RO 
should arrange for the veteran to undergo an orthopedic 
examination at an appropriate VA medical facility.  The Board 
emphasizes to the veteran that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claim for a rating greater than 10 
percent for service-connected bursitis of 
the right hip.  The RO should also invite 
the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician 
designated to examine the veteran and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees, with normal ranges 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings should be reported in detail.  
Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
right hip; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue for a 
rating greater than 10 percent for 
bursitis of the right hip.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


